EXHIBIT 10.1

THE NEW YORK TIMES COMPANY
SAVINGS RESTORATION PLAN
AMENDMENT NO. 2
THIS INSTRUMENT is made as of the 21st day of November, 2011, by the ERISA
Management Committee (the “Committee”) of The New York Times Company (the
“Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Company Savings Restoration
Plan, as amended from time to time (the “Plan”), for the benefit of its eligible
employees; and
WHEREAS, pursuant to Section 7.2 of the Plan, the Committee is authorized to
adopt administrative amendments that do not result in a change of benefits; and
WHEREAS, the Committee desires to amend the Plan, effective January 1, 2011, to
clarify the timing of distributions of amounts credited to Participant Accounts
after their Termination from Employment;
NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2011, as
follows:
1.    Section 4.2 of the Plan is hereby amended by adding the following to the
end thereof:


“In the event that a Participant’s Account is credited with an Excess
Contribution under Section 3.1 after his Account is distributed to him, such
Excess Contribution plus interest thereon shall be paid to the Participant
within 90 days following the date on which the Excess Contribution is credited
to his Account.”


2.    Section 4.3 of the Plan is hereby amended by adding the following to the
end thereof:


“In the event that a Participant dies and his Account is credited with an Excess
Contribution under Section 3.1 after his Account is distributed to his
Beneficiary, such Excess Contribution plus



--------------------------------------------------------------------------------



interest thereon shall be paid to the Participant’s Beneficiary within 90 days
following the date on which the Excess Contribution is credited to his Account.”


IN WITNESS WHEREOF, the Committee has caused this Amendment to be executed by a
duly authorized member as of the date first set forth above.


ERISA MANAGEMENT COMMITTEE
 
 
 
 
 
By:
 
/s/ R. Anthony Benten
 
 
 
R. Anthony Benten
 
 
 
Chairman
 


2